Citation Nr: 0522717	
Decision Date: 08/19/05    Archive Date: 08/25/05	

DOCKET NO.  03-26 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from September 1969 to 
August 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.  


REMAND

The veteran in this case seeks an increased evaluation for 
service-connected post-traumatic stress disorder.  In that 
regard, at the time of the aforementioned rating decision in 
December 2002, the RO granted service connection (and a 
10 percent evaluation) for post-traumatic stress disorder, 
effective from May 31, 2002, the date of receipt of the 
veteran's claim.  In a subsequent rating decision of August 
2003, the RO increased the veteran's previous 10 percent 
evaluation for post-traumatic stress disorder to 50 percent, 
once again, effective from May 31, 2002.  

A review of the record in this case raises some question as 
to the current severity of the veteran's service-connected 
post-traumatic stress disorder.  In that regard, at the time 
of the aforementioned rating decision in August 2003, the RO 
conceded that there existed a "wide disparity" in Global 
Assessment of Functioning Scores, and that various 
assessments of the veteran's level of impairment had also 
varied.  Additionally noted was that, at the time of a VA 
psychiatric examination in July 2003, the examiner had not 
had the opportunity to review the veteran's claim file.  This 
resulted in some inconsistency in certain of the examiner's 
statements, for example, that the veteran was currently 
unemployed versus a prior outpatient record indicating that 
the veteran was, in fact, employed as a grounds manager by 
the VA.  Significantly, certain statements regarding the 
veteran's cognitive impairment were inconsistent with 
outpatient treatment records.  Whereas at the time of the 
aforementioned VA examination, the veteran was described as 
exhibiting certain characteristics of cognitive impairment, 
during the course of outpatient treatment, no cognitive 
impairment or abnormal thought processes were in evidence.  

In light of the aforementioned, the Board is of the opinion 
that additional development would be most helpful in properly 
evaluating the severity of the veteran's service-connected 
post-traumatic stress disorder.  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without 'good cause,' fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

For the reasons noted above, and in deference to the request 
of the veteran's accredited representative, the case is 
REMANDED to the RO for the follow actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to July 2003, the date of the 
veteran's most recent VA psychiatric 
examination, should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the claims folder.  In 
addition, the veteran should be informed 
of any such problem.

2.  The veteran should then be afforded 
an additional VA psychiatric examination 
in order to more accurately determine the 
current severity of his service-connected 
post-traumatic stress disorder.  

As regards the requested psychiatric 
examination, all pertinent symptomatology 
and findings should be reported in 
detail, and all appropriate studies 
should be performed.  Following 
completion of the examination, the 
examiner should, to the extent possible, 
describe with specificity all 
symptomatology directly attributable to 
the veteran's service-connected 
post-traumatic stress disorder.  In so 
doing, the examiner should attempt to 
reconcile previous conflicting 
psychiatric findings, to wit, 
descriptions of the veteran's 
post-traumatic stress disorder as 
moderate versus severe, the presence 
versus the absence of impaired cognitive 
functioning, and the veteran's status as 
employed versus unemployed.  An attempt 
should also be made to assign a Global 
Assessment of Functioning score for the 
veteran's service-connected 
post-traumatic stress disorder which 
accurately reflects the severity of that 
disability.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place should be included in 
the examination report.  

3.  The RO should then review the 
veteran's claim for an increased 
evaluation for service-connected 
post-traumatic stress disorder.  Should 
the benefit sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the issuance of a 
Statement of the Case in August 2003.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 
 
 
 


